Citation Nr: 0702708	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington that, among other things, granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective September 2, 2003 and denied service 
connection for hypertension.  In April 2004, the RO continued 
to rate PTSD as 30 percent disabling and continued to deny 
the hypertension claim.  On his July 2004 notice of 
disagreement and on his April 2005 Form 9, the veteran 
specifically limited his appeal to service connection for 
hypertension, including as secondary to PTSD and that is the 
only matter before the Board.  Although the veteran filed a 
timely notice of disagreement in April 2005 seeking an 
increased rating for PTSD, he did not perfect his appeal and 
that matter is not before the Board.  In January 2006, the 
veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.   

During his January 2006 video conference hearing, the veteran 
and his representative indicated that his PTSD has increased 
in severity.  This matter is referred to the RO for further 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
The November 2003 VA examination is the first medical record 
that included a diagnosis of hypertension, however, it was 
shown that the veteran had been previously diagnosed and was 
prescribed Lipitor.  Prior treatment records have not been 
associated with the claims file and as they might have some 
bearing on the veteran's claim, they should be secured.  
Also, at his January 2006 video conference hearing the 
veteran indicated that he receives ongoing treatment from VA; 
however such treatment records have not been associated with 
the claims file.  As VA records are constructively of record, 
they must be secured.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.

Although the RO afforded the veteran a VA examination in 
November 2003, the Board finds that the examination is 
inadequate for deciding the claim for service connection for 
hypertension as secondary to PTSD.  The veteran's PTSD was 
evaluated in mid-November 2003 and subsequently the veteran's 
hypertension was evaluated.  In regards to the hypertension 
examination, the examiner indicated that he did not have the 
prior PTSD report available.  He then specifically stated 
that with the absence of the psychiatric record regarding the 
severity of the PTSD, there is a limited ability to determine 
any contribution that PTSD would have made to the veteran's 
hypertension.  He further indicated that if the current 
severity of PTSD was severe, it may have contributed to the 
veteran's current state of hypertension.  The examiner noted 
that because the information was limited at the time of the 
examination, it appeared that hypertension was if anything 
only remotely related to PTSD.  Since the PTSD examination 
report has been associated with the claims file, the Board 
believes further medical inquiry is necessary based on a 
complete review of the medical record.  The purpose of such 
inquiry is to determine the following: (1) whether, based on 
all the evidence of record, including all pertinent medical 
documents and the veteran's reported history, the veteran's 
hypertension is due to his service-connected PTSD; and (2) 
whether the veteran's service-connected PTSD is aggravating 
his hypertension. See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for 
hypertension.  The RO/AMC should obtain 
copies of all treatment or evaluation 
records (those not yet secured) from 
the identified sources specifically 
including, but not limited to, VA Puget 
Sound Health Care System.  

3.  The RO/AMC should arrange for the 
veteran to be afforded a VA examination 
by a specialist in cardiology (who has 
not previously examined the veteran or 
provided an opinion in this matter) to 
determine whether the veteran's PTSD 
has caused or aggravated his 
hypertension.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination and it must so be 
noted.  Based on the claims file review 
and the examination results, the 
examiner should indicate whether it is 
at least as likely as not that the 
veteran's hypertension has been caused 
or aggravated by his service-connected 
PTSD, and, if there is aggravation, the 
approximate degree of hypertension that 
is due to such aggravation.  The 
examiner should explain the rationale 
for any opinion given. 

4. The RO/AMC should then review the 
claim. If the claims remain denied, the 
RO/AMC should provide the veteran and 
his representative an appropriate SSOC 
and give them the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

